Hokcsblower, C. J.
It would be the height of injustice, to refuse this motion. The property out of which this money was raised, was bound by the plaintiffs’ execution, from the time of its delivery to the sheriff, and he would have levied upon it, if it had not been for the misen try, or misconception of the rule granted by the court. The execution was not set aside, nor its legal operation in any way suspended, so as to let in a junior exeeution. The intention of the court was simply to stay the sheriff from making a sale under it, until the rights of the parties had been settled by the court. The execution therefore, though not actually levied, continued to be a lien upon the property until it was sold; and that lien followed the proceeds of the sale in the *138hands of the sheriff. The money in court, ought, in my opinion to be paid over to the plaintiffs in satisfaction of their execution as far as it will go.

Order accordingly